Title: From John Adams to the President of Congress, 15 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Duplicate
Sir
Amsterdam January 15th. 1781

Zealand is still endeavouring to divert the Republick from its Interest and its Duty, to embarrass its Operations and involve it in disgrace and ruin.
The Directors of the Company of Commerce, and that of Insurance, and a great Number of Merchants, established at Middlebourg in Zealand, have presented a Petition to the States General, to supplicate their high Mightinesses to try again the Way of Negotiation, to endeavour to prevent by this means the damages with which the Subjects of the Republick are still threatened by a War with England, and to come to a friendly Accommodation. This Petition has been supported by a Resolution of the States of Zealand, transmitted to the Assembly of the States General: but it is said that this Petition has been rendered Commissorial, and will not be taken into Consideration, unless the English should make some Propositions of Peace.
The State of the Marine of this Republick, during the Year 1781, as it has been proposed by the Petition of the Council of State, is of two Vessels of seventy Guns and five hundred and fifty Men; nine of sixty Guns and four hundred and fifty Men; fifteen of fifty Guns and three hundred Men; two of forty Guns and two hundred and seventy Men; one of forty Guns and two hundred and fifty Men; fourteen of thirty six Guns and two hundred and thirty Men; thirteen of twenty Guns and one hundred and fifty Men, five Sloops, one Hospital Ship, four Packet Boats, twelve large armed Vessels, sixteen smaller, making in the whole ninety four Ships and eighteen thousand four hundred and ninety Seamen.
I have the Honour to be, with the greatest Respect, Sir, your most obedient & humble Servant.

John Adams

